DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of the invention of “Group I” in the reply filed on 05 January 2022 is acknowledged.
The traversal is on the ground(s) that “no serious additional burden exists by examining claims 1-2 and 4-12, as well as claims 3 and 13-20 (alleged Groups II and III), simultaneously.  The Patent Office, by examining claims 1-2 and 4-12, does not need to perform an additional search to examine claims 3 and 13-20.  MPEP § 803 states that ‘[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions’ (emphasis added [by applicant]).”
This argument, however, is not found to be persuasive because the search for the invention of group I is not coextensive with the search for the inventions of groups II 
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 3-4 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.  Note that claim 4 has been added to the non-elected claims do to its dependency on non-elected claim 3.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 27 October 2020.  These drawings are accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 2 of claim 1, “a cartridge housing having a standard Ultrium form factor” is indefinite as the “Ultrium form factor” is a “standard” that is subject to change.
b.	 In lines 6-8 of claim 1, “the tape media forming a media hollow cylinder having a media outer diameter and a media inner diameter that varies depending upon the state of the tape media” is indefinite as it is misdescriptive of the disclosure, which details/shows that only the media outer diameter varies depending upon the state of the tape media.
c.	In lines 1-2 of claim 8, it is indefinite as to which tape media state, i.e., fully wound, partially wound, or unwound, “wherein the media inner diameter is less than 43 mm.”
d.	In lines 1-2 of claim 9, it is indefinite as to which tape media state, i.e., fully wound, partially wound, or unwound, “wherein the media outer diameter is greater than 95 mm.”
Claims 2, 5-7 and 10-12 inherit the indefiniteness associated with independent claim 1 and stand rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747).
Mori (US 2009/0218430) teaches a tape media cartridge (10) comprising a cartridge housing (12); a cartridge reel (28) that is coupled to and retained within the cartridge housing; and a tape media (T) that is selectively wound onto the cartridge reel between a fully wound state, a partially wound state and an unwound state, the tape media forming a media hollow cylinder having a media outer diameter and a media inner diameter (as shown in FIG. 5, for instance) that varies depending upon the state of the tape media; wherein when the tape media is in the fully wound state, a ratio of the as per claims 1 and 7]; wherein the cartridge reel includes a reel flange (50 or 56) having an outer edge radius of curvature (as shown in FIG. 3, for instance) [as per claim 5]; and wherein in the fully wound state, the media hollow cylinder has a volume (as shown in FIG. 5, for instance) [as per claim 11].
Mori (US 2009/0218430), however, remains silent as to the cartridge housing having “a standard Ultrium form factor” as per claim 1, the media diameter ratio being “at least approximately 95:43” and per claim 1, the outer edge radius of curvature being “less than 0.4 mm” as per claim 5, the media diameter ratio being “approximately 95:42” as per claim 7, and the volume being “greater than 20.8 cm3” as per claim 11.
Kunikata et al. (US 2003/0117747) teach that it is notoriously old and well known in the art to have a media diameter ratio be at least approximately 95:43 (see TABLE 1 on page 1, for instance, i.e., 95:43 is 95/43 = 2.2, which is less than each of 2.4, 2.8, 3.2 and 4.2).  Official notice is taken of the fact that the Ultrium form factor is a notoriously old and well known standard form factor in the tape media cartridge art.  Official notice is lastly taken of the fact that it is notoriously old and well known in the tape media cartridge art to modify the parameters of tape media cartridge components during the course of routine optimization/experimentation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the cartridge housing of Mori (US 2009/0218430) have a standard Ultrium form factor, the media diameter ratio of Mori (US 2009/0218430) be at least approximately 95:43 as taught/suggested by Kunikata et al. (US 2003/0117747), the media diameter ratio of Mori (US 2009/0218430) be approximately 95:42, the outer 3.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the cartridge housing of Mori (US 2009/0218430) have a standard Ultrium form factor since such is a notoriously old and well known standard form factor in the tape media cartridge art, and selecting a known standard form factor on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the media diameter ratio of Mori (US 2009/0218430) be at least approximately 95:43 as taught/suggested by Kunikata et al. (US 2003/0117747) since such is a notoriously old and well known media diameter ratio in the art, and selecting a known media diameter ratio on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.  Additionally, one of ordinary skill in the art would have been motivated to have had the media diameter ratio of Mori (US 2009/0218430) be at least approximately 95:43 as taught/suggested by Kunikata et al. (US 2003/0117747) since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to have had the media diameter ratio of Mori (US 2009/0218430) be approximately 95:42 since such a value, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to have had the outer edge radius of curvature of Mori (US 2009/0218430) be less than 0.4 mm, and the volume of Mori (US 2009/0218430) be greater than 20.8 cm3 since such ranges, absent any criticality (i.e., unobvious and/or unexpected result(s)), are generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameters set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) as applied to claim 1 above, and further in view of Ishihara et al. (US 2002/0109028).
Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) teach/suggest the tape media cartridge as detailed in paragraph 10, supra.  Mori (US 2009/0218430), however, remains silent as to “wherein the cartridge housing includes a side wall having a wall center and a wall edge, the side wall having a side wall thickness that gradually increases from the side wall center to the side wall edge” as per claim 2, and “wherein the media width is greater than 13 mm” as per claim 10.
Ishihara et al. (US 2002/0109028) teach that a cartridge housing (3) including a side wall (includes 3b and 3c) having a wall center (to the left of 3a in FIG. 2, for instance) and a wall edge (adjacent each left-most 3d in FIG. 2, for instance), the side wall having a side wall thickness (includes 3a and 3c together with hollowed interior) that gradually increases from the side wall center to the side wall edge (as shown in FIG. 2, for instance), is a notoriously old and well known cartridge housing configuration.  Ishihara et al. (US 2002/0109028) also teach that a media width greater than 13 mm is within the level of ordinary skill in the art (see paragraph [0052], for instance, i.e., “magnetic tape with a width of 14 mm”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the cartridge housing of Mori (US 2009/0218430) include a side wall having a wall center and a wall edge, the side wall having a side wall thickness that gradually increases from the side wall center to the side wall edge as taught/suggested by Ishihara et al. (US 2002/0109028), and the media width of Mori (US 2009/0218430) 
One of ordinary skill in the art would have been motivated to have had the cartridge housing of Mori (US 2009/0218430) include a side wall having a wall center and a wall edge, the side wall having a side wall thickness that gradually increases from the side wall center to the side wall edge as taught/suggested by Ishihara et al. (US 2002/0109028) since such is a notoriously old and well known cartridge housing configuration, and selecting a known cartridge housing configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the media width of Mori (US 2009/0218430) be greater than 13 mm as taught/suggested by Ishihara et al. (US 2002/0109028) since such is within the level of ordinary skill in the art as shown by Ishihara et al. (US 2002/0109028).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) as applied to claim 1 above, and further in view of Hiraguchi (US 2013/0206890).
Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) teach/suggest the tape media cartridge as detailed in paragraph 10, supra, further wherein Mori (US 2009/0218430) teaches that the cartridge reel includes a reel flange (50 or 56) having a flange thickness (as shown in FIG. 1, for instance).  Mori (US 
Hiraguchi (US 2013/0206890) teaches that a flange thickness being less than 2.90 mm is within the level of ordinary skill in the art (see paragraph [0074], for instance, i.e., “the total thickness of each of the upper flange 14, the lower flange 16 is made to be around 1.8 mm to 2.5 mm”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the flange thickness of Mori (US 2009/0218430) be less than 2.90 mm as taught/suggested by Hiraguchi (US 2013/0206890).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the flange thickness of Mori (US 2009/0218430) be less than 2.90 mm as taught/suggested by Hiraguchi (US 2013/0206890) since such is within the level of ordinary skill in the art as shown by Hiraguchi (US 2013/0206890).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) as applied to claim 1 above, and further in view of Nishiyama et al. (US 5,986,859).
Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) teach/suggest the tape media cartridge as detailed in paragraph 10, supra.  Mori (US 2009/0218430), however, remains silent as to “wherein the media inner diameter is less than 43 mm.”
Nishiyama et al. (US 5,986,859) teach that a media inner diameter being less than 43 mm is within the level of ordinary skill in the art (see lines 52-53 in column 10, 
One of ordinary skill in the art would have been motivated to have had the media inner diameter of Mori (US 2009/0218430) be less than 43 mm as taught/suggested by Nishiyama et al. (US 5,986,859) since such is within the level of ordinary skill in the art as shown by Nishiyama et al. (US 5,986,859).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) as applied to claim 1 above, and further in view of Kiso (US 2002/0074440).
Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) teach/suggest the tape media cartridge as detailed in paragraph 10, supra.  Mori (US 2009/0218430), however, remains silent as to “wherein the media outer diameter is greater than 95 mm.”
Kiso (US 2002/0074440) teaches that a media outer diameter being greater than 95 mm is within the level of ordinary skill in the art (see paragraph [0062], for instance, i.e., “the wound diameter including the hub 4 is 100 mm”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the media outer diameter of Mori (US 2009/0218430) be greater 
One of ordinary skill in the art would have been motivated to have had t the media outer diameter of Mori (US 2009/0218430) be greater than 95 mm as taught/suggested by Kiso (US 2002/0074440) since such is within the level of ordinary skill in the art as shown by Kiso (US 2002/0074440).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) as applied to claim 1 above, and further in view of Johnson et al. (US 5,027,249).
Mori (US 2009/0218430) in view of Kunikata et al. (US 2003/0117747) teach/suggest the tape media cartridge as detailed in paragraph 10, supra.  Mori (US 2009/0218430), however, remains silent as to “wherein the cartridge housing is at least partially formed with a glass filling.”
Johnson et al. (US 5,027,249) teach that a cartridge housing as least partially formed with a glass filling is a notoriously old and well known cartridge housing configuration (see lines 45-47 in column 5, for instance, i.e., “first housing member 12 and second housing member 14 are formed by injection molding a glass filled polycarbonate”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the cartridge housing of Mori (US 2009/0218430) be at least partially formed with a glass filling as taught/suggested by Johnson et al. (US 5,027,249).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the cartridge housing of Mori (US 2009/0218430) be at least partially formed with a glass filling as taught/suggested by Johnson et al. (US 5,027,249) since such is a notoriously old and well known cartridge housing configuration, and selecting a known cartridge housing configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Goker et al. (US 2020/0357441), which teach a magnetic tape cartridge with a ratio of the maximum wound tape diameter to the hub diameter is at least approximately 3.50:1 (see paragraph [0011], for instance); and Takahashi et al. (US 2006/0043229), which teach a magnetic tape reel with a ratio of a media outer diameter to a media inner diameter being 90:44 (see paragraph [0064], for instance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688